IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42569

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 594
                                                )
       Plaintiff-Respondent,                    )   Filed: July 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
DERRICK CHRISTOPHER MILES,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Derrick Christopher Miles entered an Alford1 plea to possession of a controlled
substance, Idaho Code § 37-2732(c)(1).       The district court imposed a unified seven-year
sentence, with four years determinate, suspended the sentence, and placed Miles on a term of
probation. Miles appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Miles’ judgment of conviction and sentence is affirmed.2




2
        The State moved this Court to dismiss the appeal because Miles is a fugitive and not
entitled to the resources of the appellate process. Because this opinion was decided on the merits
and for reasons of judicial economy and efficiency, we do not need to address the issue.
                                                   2